—Amended order unanimously affirmed without costs. Memorandum: Respondent appeals from an order and an amended order of fact-finding and temporary disposition adjudging him to be a juvenile delinquent. Because neither order constitutes a final order of disposition, no appeal as of right lies from those orders (see, Matter of Dora P., 68 AD2d 719, 728; Matter of Lance S., 51 AD2d 1057). We nevertheless grant leave to appeal from the amended order of fact-finding and temporary disposition (see, Family Ct Act § 1112 [a]) inasmuch as that order supersedes the prior order (see, Matter of Eric D. [appeal No. 1], 162 AD2d 1051).
There is no merit to the contention of respondent that the presentment agency failed to prove that he committed an act that, if committed by an adult, would constitute making graffiti in violation of Penal Law § 145.60. Moreover, the court’s resolution of credibility issues is supported by the record. (Appeal from Amended Order of Jefferson County Family Court, Hunt, J. — Juvenile Delinquency.) Present — Denman, P. J., Green, Wesley, Balio and Boehm, JJ.